Little, J.
On the death of a wife intestate, leaving a separate estate (in lands), without remainder or limitation over, title to such estate vests at her death in her heirs at law; and where these heirs are a husband and minor children, they take the estate share and share alike (Civil Code, §3354), and the share of the husband is subject to the payment of his debts. This is true notwithstanding the husband was ignorant that the law of inheritance vested in him title to any" ■part of said estate, and though he refused, upon ascertaining that such was the law, to accept his share. The court did not err in directing a verdict for the plaintiff.

Judgment affirmed.


All the Justices concurring.